Citation Nr: 0419898	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  97-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the left thigh 
with retained foreign bodies.

2.  Entitlement to a disability rating in excess of zero 
percent for residuals of a shrapnel wound to the left leg.

3.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder, prior to July 14, 
1997.

4.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that denied the veteran's claims 
of entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel wound to the left thigh with 
retained foreign bodies, to a disability rating in excess of 
zero percent for residuals of a shrapnel wound to the left 
leg (which the RO characterized as a shrapnel wound to the 
left leg), and to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  The veteran 
disagreed with this decision in February 1996.  In a 
statement of the case issued to the veteran and his service 
representative in April 1996, the RO concluded that no change 
was warranted in the denial of the veteran's increased rating 
claims.  The veteran perfected a timely appeal when he filed 
a substantive appeal (VA Form 9) in July 1996.  A personal 
hearing was held at the RO in February 1997.  In a May 1997 
Hearing Officer decision, the Hearing Officer at the RO 
concluded that no change was warranted in the denial of the 
veteran's increased rating claims.  A supplemental statement 
of the case was issued shortly thereafter.  In November 1998, 
the veteran notified VA that he had moved to the jurisdiction 
of the RO in Winston-Salem, North Carolina.

It is noted that, by rating decision issued in June 2003 and 
in a supplemental statement of the case issued in July 2003, 
the Winston-Salem RO granted the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for PTSD, to 30 percent disabling, effective July 14, 1997 
(the date of a letter from the veteran's VA examiner 
indicating worsened PTSD symptoms), and denied the veteran's 
claims of entitlement to a disability rating in excess of 10 
percent for a shrapnel wound of the left thigh with retained 
foreign bodies and to a disability rating in excess of zero 
percent for residuals of a shrapnel wound to the left leg.  
In a supplemental statement of the case issued to the veteran 
and his service representative in February 2004, the RO 
concluded that no change was warranted in the evaluations 
assigned to the veteran's service-connected disabilities.  

Finally, the Board notes that the veteran's VA Form 9 and 
correspondence dated in July 1996 appear to raise a claim for 
service connection for a back condition.  Additionally, 
during his February 1997 hearing, the veteran raised the 
issue of service connection for sterility as secondary to a 
back condition.  As no action appears to have been taken on 
these claims, these matters are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The veteran's service-connected residuals of a shrapnel 
wound to the left thigh with retained foreign bodies are 
manifested by, at most, mild tenderness on palpation of the 
scar with minimal adhesions and pain.

3.  There is no evidence of current residuals of a shrapnel 
wound to the left leg.

4.  The veteran's service-connected PTSD is manifested by 
only mild symptoms prior to March 20, 1997.

5.  As of March 20 , 1997, the veteran's service-connected 
PTSD is manifested by, at most, nightmares, flashbacks, sleep 
disturbance, mild anxiety, hypervigilance, and difficulty 
being in crowds.

5.  The veteran failed to report for VA examinations 
scheduled for January 2, 2004, for the purpose of evaluating 
the current nature and severity of his service-connected 
residuals of a shrapnel wound to the left thigh with retained 
foreign bodies, residuals of a shrapnel wound of the left 
leg, and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the left thigh 
with retained foreign bodies have not been met.  38 C.F.R. §§ 
3.655, 4.1, 4.7, 4.73, Diagnostic Code 5313 (1995 and 2003).

2.  The criteria for a disability rating in excess of zero 
percent for residuals of a shrapnel wound to the left leg 
have not been met.  38 C.F.R. §§ 3.655, 4.1, 4.7, 4.118, 
Diagnostic Code 7805 (1995 and 2003).

3.  The criteria for a disability rating of 30 percent for 
PTSD have been met effective March 20, 1997, but no earlier.  
38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2003).

4.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 C.F.R. §§ 3.655, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted; therefore, the AOJ could not 
have complied with the timing requirement, as the statute had 
not yet been enacted.  In Pelegrini the Court noted that, 
where the initial unfavorable decision was rendered prior to 
the enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.

In the present case, regarding the issues of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
shrapnel wound to the left thigh with retained foreign bodies 
and to a disability rating in excess of zero percent for 
residuals of a shrapnel wound to the left leg, on August 7, 
2001, the RO provide notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claims.  This letter also informed the veteran of the 
consequences for failing to report for a scheduled VA 
examination (38 C.F.R. § 3.655).  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to a disability 
rating in excess of 10 percent for residuals of a shrapnel 
wound to the left thigh with retained foreign bodies, to a 
disability rating in excess of zero percent for residuals of 
a shrapnel wound to the left leg, and to a disability rating 
in excess of 30 percent for PTSD.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  Further, VA advised 
the veteran and his representative in a letter dated in 
January 1997 that the veteran was being scheduled for a 
personal hearing at the RO in February 1997.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on August 7, 2001, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in March 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was re-adjudicated, an 
increased rating for PTSD was granted, and two supplemental 
statements of the case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA examination reports and treatment 
report.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to a disability 
rating in excess of 10 percent for residuals of a shrapnel 
wound to the left thigh with retained foreign bodies, to a 
disability rating in excess of zero percent for residuals of 
a shrapnel wound to the left leg, and to a disability rating 
in excess of 30 percent for PTSD poses no risk of prejudice 
to the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because VCAA had not changed the 
benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A review of the record demonstrates that the veteran failed 
to report for VA (fee-based) musculoskeletal, skin, and 
mental disorders examinations scheduled for January 2, 2004, 
in order to determine the current nature and severity of his 
service-connected disabilities.  There is no evidence in the 
record suggesting that the veteran did not receive the 
notices regarding these examinations.  Accordingly, and 
because good cause has not been shown as to why the veteran 
failed to report for his most recent VA examinations, 
appellate review of the veteran's increased rating claims 
will be limited to the evidence currently of record.

Factual Background

Historically, it is noted that, by rating decision issued in 
November 1953, the RO granted the veteran's claims of 
entitlement to service connection for residuals of a shrapnel 
wound of the left thigh with retained foreign bodies (which 
the RO characterized as a shell fragment wound of the left 
thigh with retained foreign bodies), evaluating it as 10 
percent disabling effective April 11, 1953 (the day after the 
veteran's separation from service) and for residuals of a 
shrapnel wound of the left leg (which the RO characterized as 
a shell fragment wound of the left leg), evaluating it as 
zero percent disabling effective April 11, 1953.  By rating 
decision issued in September 1992, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD, evaluating it as 10 percent disabling effective March 
6, 1992 (the date of the veteran's original service 
connection claim).  

In a statement received at the RO in June 1994, the veteran 
stated that he was experiencing increased PTSD symptoms 
including trouble sleeping, difficulty concentrating, and 
intrusive thoughts.  The RO requested that he submit evidence 
to support his claim in a June 1994 letter.  The veteran did 
not respond, and the claim was denied in for failure to 
submit the evidence in February 1995.

In May 1995 correspondence, the veteran stated that his 
disability had gotten worse.  To support his claim he 
submitted a lay statement from his girlfriend.  The veteran's 
girlfriend stated that he was experiencing nightmares, 
"jumping in his sleep," "kicking me on the legs," and 
grabbing her violently during the night.  She also stated 
that she had been living with the veteran for 23 years.

In a statement received at the RO in September 1995, the 
veteran stated that he was experiencing increased pain in his 
leg and had been informed by his doctor that he had shrapnel 
in his leg.

At his VA PTSD examination in October 1995, the veteran 
complained of seeing the faces of men that he killed in a 
battle for Hill 200 in North Korea during the Korean War and 
re-experiencing several incidents of grenade launching and 
battle confusion.  The VA examiner noted that the veteran had 
been employed consistently since service until medical 
conditions made it impossible for him to work in 1990.  The 
veteran described intrusive memories of dead people and 
having kept to himself for many years because he was unable 
to enjoy social interactions as a result of his in-service 
experiences.  The veteran stated that he woke up several 
times a night and was unable to get back to sleep, he was 
highly sensitive to loud noises, he felt detached from 
others, he had diminished interest in activities although he 
enjoyed playing card games with his neighbors, and he had 
tremendous difficulty controlling his anger although he had 
been able to do so and often left employment in order to 
protect himself from becoming violent with an employer.  The 
veteran had an exaggerated startle response and reported 
having difficulty concentrating while employed but, since he 
had retired, he stated that he did not have to concentrate 
much and was not disturbed by this symptom any more.  He 
stated that he was "jumpy," violent, and aggressive in bed.  
The VA examiner stated that the veteran met the criteria for 
PTSD, although the extent of his symptoms to date had been 
mild.  

Objective examination of the veteran revealed a full range of 
affect, no anxiety, suicidal ideation, or psychotic thought 
content; he exercised appropriate judgment, and his fund of 
knowledge was adequate.  He was able to make eye contact 
throughout the entire interview and was able to tell stories 
in a coherent, goal-directed, and informative manner.  The 
veteran's Global Assessment of Functioning (GAF) score was 
70, indicating some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well with some meaningful interpersonal 
relationships.  The VA examiner stated that the veteran had 
experienced mild PTSD symptoms late in life which had 
minimally interfered with his occupational and social 
functioning, but he had been able to compensate for these 
symptoms with effort and grace.  The diagnoses included mild 
PTSD.

At his VA muscles examination in October 1995, the veteran 
complained of occasional pain in the left thigh radiating to 
the left leg, especially since automobile accidents in March 
and August 1995.  He also stated that the pain in his left 
thigh had been aggravated after these accidents.  The 
veteran's medical history included a shrapnel wound on the 
lateral side of the left thigh in November 1951 during 
service in the Korean War.  It was noted that the shrapnel 
had been removed, mostly in Korea, but some pieces of 
shrapnel might have been left in the veteran.  He stated that 
he had not received any treatment for left thigh problems 
since 1961 and that his August 1995 automobile accident had 
resulted in direct trauma to the left thigh which had 
aggravated his pain.  

Objective examination of the veteran revealed a normal gait, 
and a tiny, pitted, one centimeter (cm) in diameter, circular 
scar on the posterior aspect of the mid-thigh that was 
partially adherent and non-tender.  There was normal flexion, 
extension, ankle dorsiflexion, and ankle plantar flexion, no 
tissue loss in the left thigh, no tendon, bone, joint, or 
nerve damage, no swelling or instability of the left knee, a 
full range of motion in the left knee, normal muscle 
strength, pain on the back of the left thigh radiating to the 
back of the left knee and calf possibly due to the veteran's 
automobile accidents, and no evidence of muscle hernia.   
Circumference of both legs above the tibial condyle was 66 1/2 
cm on the right and 66 cm on the left.  X-rays were obtained 
and interpreted as showing metallic foreign bodies in the 
soft tissue of the mid-thigh, and mild degenerative changes 
of the left knee, but no deformity in the left femur.  The 
diagnoses included history of shrapnel wound to the left 
thigh, status-post excision of shrapnel with a possible few 
pieces of shrapnel retained in the thigh, post-traumatic 
residuals of a direct trauma to the left thigh in March and 
August 1995 motor vehicle accidents with essentially no 
muscle loss, nerve injury, or bone or vascular injury in the 
left lower extremity, degenerative arthritis of the left 
knee, and a left femur that was within normal limits except 
for foreign bodies in the mid-thigh soft tissue.

At the veteran's personal hearing in February 1997, he 
disputed the results of his October 1995 muscles examination.  
He testified that, following his second car accident in 1995, 
the shrapnel went further in to his left thigh than it had 
been before this accident.  He also testified that his left 
leg gave out on him a lot and that he suffered from left leg 
numbness at times.

A review of the veteran's March 1997 VA PTSD examination 
indicates that no pertinent complaints were noted.  The VA 
examiner stated that the veteran's affect was appropriate.  
On clinical interview of the veteran, the VA examiner noted 
that it was clear that the veteran's life "had been impacted 
in some modest way by his combat experiences in Korea."  The 
veteran stated that, since he had been awarded service 
connection for PTSD in 1995, his sleep had been quite 
disturbed, he felt somewhat more nervous, and he spent almost 
all of his day alone except for interacting with some 
friends.  The veteran's GAF score was 65, indicating some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well with some 
meaningful interpersonal relationships.  The VA examiner 
noted that the veteran's coping skills to deal with stress 
probably had eroded slightly, his sleeping problems had 
continued unabated, and his social isolation had increased.  
The VA examiner concluded that the veteran was a rational, 
thoughtful man who had expressed a modest decrease in 
functioning of his skills over the previous two years, 
reflecting increased isolation, anxiety, and sleep disorder.

On VA muscles examination in March 1997, the veteran 
complained of occasional left thigh pain, especially since 
his motor vehicle accidents in 1995, and stated that he had 
experienced some relief from over-the-counter medication.  
Objective examination of the veteran revealed a small left 
posterior thigh post-shrapnel injury, a dark round scar with 
mild tenderness on palpation, no tissue loss, minimal 
adhesions, no damage to tendons or bones, good strength in 
his lower extremities bilaterally, minimal evidence of pain, 
and no evidence of muscle hernia.  X-rays were obtained and 
interpreted as showing small metallic foreign bodies in the 
soft tissue of the left femur.  The diagnosis was status-post 
shrapnel injury to the left thigh with small remaining 
foreign body in the soft tissues.

On VA joints examination in March 1997, the veteran 
complained of occasional bilateral knee pain with occasional 
right knee swelling.  The veteran's medical history included 
a left knee injury in 1974-1975 and a history of right knee 
injuries.  Objective examination of the veteran revealed a 3-
inch healed post-operative scar medially, crepitus with 
bilateral knee range of motion, tenderness to palpation at 
the medial joint line of the knees bilaterally, and a good 
range of motor power in the lower extremities bilaterally, no 
swelling, bilateral varus deformity of the knees, flexion to 
110 degrees bilaterally, and extension to 0 degrees 
bilaterally.  X-rays were obtained and interpreted as showing 
marked degenerative joint disease, right greater than left, 
with possible osteochondromatosis of the right knee.  The 
diagnosis was post-traumatic degenerative joint disease of 
the bilateral knees.

In a letter received at the RO in July 1997, J.G.S, PhD, 
stated that the veteran experienced "bad nightmares of 
combat," flashbacks usually precipitated by loud noises or 
the sight of a weapon, sleep disturbance, hypervigilance, 
startle response, and had difficulty being in crowds.  This 
examiner concluded that the veteran suffered from delayed, 
chronic PTSD.

In February 2003, the RO requested that the veteran be 
scheduled for updated VA examinations in order to determine 
the current nature and severity of his service-connected 
residuals of a shrapnel wound to the left thigh with retained 
foreign bodies, residuals of a shrapnel wound to the left 
leg, and for PTSD.

In March 2003, the RO was notified that the veteran had 
failed to report for his scheduled VA examinations.

In a June 2003 supplemental statement of the case, the RO 
awarded an increased rating for PTSD, to 30 percent effective 
July 1997.

In November 2003, the RO requested that the veteran again be 
scheduled for updated VA PTSD, muscle and scar examinations.  
In response, the RO was notified that the veteran refused to 
attend the scheduled VA examinations and that he had failed 
to report.

In a Deferred Rating Decision dated in December 2003, the RO 
noted that the veteran had been scheduled for updated VA 
examinations but had refused to attend them because he would 
have been forced to drive approximately 60 miles to his 
appointments.  The RO then requested that the veteran again 
be scheduled for updated VA examinations nearer his home.

In February 2004, the RO was notified that the veteran had 
failed to report for updated VA examinations.  He had 
informed the fee-based examiner that he did not want to 
attend any more examinations.
 

Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to a disability rating 
in excess of 10 percent for residuals of a shrapnel wound to 
the left thigh with retained foreign bodies, to a disability 
rating in excess of zero percent for residuals of a shrapnel 
wound to the left leg, and to a disability rating in excess 
of 30 percent for PTSD.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

In this regard, the Board also observes that, while the 
veteran's claims were pending, new rating criteria for 
evaluating mental disorders, muscle injuries, and scars 
became effective.  See 61 Fed. Reg. 52700 (Oct. 8, 1996) 
(mental disorders), 62 Fed. Reg. 30239 (Jun. 3, 1997) (muscle 
injuries), and 67 Fed. Reg. 49590 (July 31, 2002) (scars).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Given the significant 
substantive changes made to the rating criteria for 
evaluating mental disorders, effective November 7, 1996, the 
Board must evaluate the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  However, because no substantive 
changes were made to Diagnostic Code 5313 in the July 1997 
changes to 38 C.F.R. § 4.71a, the basic method of evaluating 
the veteran's service-connected residuals of a shrapnel wound 
to the left thigh with retained foreign bodies remains the 
same under both the old and new rating criteria.  Similarly, 
because no substantive changes were made to Diagnostic Code 
7805 in the August 2002 changes to 38 C.F.R. § 4.71a, the 
basic method of evaluating the veteran's service-connected 
residuals of a shrapnel wound to the left leg remains the 
same under both the old and new rating criteria.  

Residuals of Shrapnel Wound to the Left Thigh

Here, the veteran's residuals of a shrapnel wound to the left 
thigh with retained foreign bodies are evaluated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5313 (2003).  Under both the former and revised rating 
criteria for evaluating muscle injuries, Diagnostic Code 5313 
provides a series of disability ratings for muscle injuries 
to the Group XIII muscles, which include the functions of 
extension of the hip and flexion of the knee, outward and 
inward rotation of the flexed knee, acting with the rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and knee and extension of the hip and knee, and the 
posterior thigh group and hamstring complex of 2-joint 
muscles.  An evaluation of 10 percent disabling is available 
under this Diagnostic Code where the muscle injury is 
moderate.  The next higher evaluation of 30 percent disabling 
is available where the muscle injury is moderately severe.  
Finally, the maximum evaluation of 40 percent disabling is 
available under Diagnostic Code 5313 where the muscle injury 
is severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 
(2003); 38 C.F.R. § 4.73, Diagnostic Code 5313 (1995).

Pursuant to 38 C.F.R. § 4.56 effective as of July 3, 1997:  
An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56, 
effective as of July 3, 1997.

Pursuant to 38 C.F.R. § 4.56, effective prior to July 3, 
1997:  A slight injury is a simple wound of muscle without 
debridement, infection or effects of laceration.  Objective 
findings consist of slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  A 
moderate injury is a through and through or deep penetrating 
wound of relatively short track by single bullet or small 
shell or fragment.  Objective findings are entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1995).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the left thigh 
with retained foreign bodies.  Specifically, the Board finds 
that none of the objective medical evidence of record on this 
claim indicates that the veteran's service-connected 
residuals of a shrapnel wound to the left thigh are more than 
moderately disabling such that he is entitled to a higher 
evaluation for this disability.

A review of the objective medical evidence indicates that, on 
VA muscles examination in October 1995, the veteran's left 
thigh scar was non-tender and only partially adherent, there 
was no tissue loss, a full range of motion, and no evidence 
of tendon damage, bone, joint, or nerve damage, or any muscle 
hernia.  Muscle strength was at least 4 plus out of five in 
hamstring group and 5 out of 5 in other thigh muscle groups.  
Additionally, the VA examiner opined that the veteran's 
complaints of pain in the left thigh possibly were due to 
post-service motor vehicle accidents in March and August 
1995.  X-rays of the left thigh were within normal limits 
except for foreign bodies in the soft tissue.  Further, on VA 
muscles examination in March 1997, there was only mild 
tenderness on palpation of the veteran's left thigh scar, 
minimal adhesions, no tissue, tendon, or bone damage, minimal 
evidence of pain, no evidence of muscle hernia, and good 
strength.  

Given the objective medical evidence of record that the 
veteran's service-connected residuals of a shrapnel wound to 
the left thigh with retained foreign bodies were no more 
than, at most, moderately disabling, and given that the 
veteran has failed to report for more recent VA examinations 
in order to determine the current nature and severity of this 
disability, the Board concludes that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
residuals of a shrapnel wound to the left thigh with retained 
foreign bodies.  See 38 C.F.R. §§ 3.655, 4.73, Diagnostic 
Code 5313 (2003).

Residuals of a Shrapnel Wound to the Left Leg

Turning to the veteran's claim of entitlement to a disability 
rating in excess of zero percent for residuals of a shrapnel 
wound to the left leg, the Board notes that this disability 
is evaluated as zero percent disabling (non-compensable) by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7805 (scars).  
Under both the old and new criteria for evaluating scars, 
Diagnostic Code 7805 provides that a veteran's scars will be 
rated on the limitation of function of the affected part of 
the body (in this case, the left leg).  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

By history, the veteran's service medical records note a 
shrapnel wound to the left leg.  VA examination in October 
1953 noted a well healed scar in the left calf area.  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for residuals of a shrapnel wound to the left leg.  
Specifically, the Board finds that the medical evidence does 
not reveal any residuals of a shrapnel wound to the left leg.  
There was no mention of any left calf scar, and there were no 
objective findings of limitation of motion which was 
attributed to his shrapnel wound.  The veteran was noted to 
suffer from degenerative joint disease of the left knee, but 
this was attributed to a post-service injury in 1974-1975.  

In this regard, it is noted that, on VA muscles examination 
in October 1995, the veteran had a full range of motion, no 
swelling or instability in the left knee, muscle strength 
along the left side was 4/5, left knee extension was 5/5, 
left side flexion was 4/5, left leg muscle group strength was 
5/5, and x-rays showed only mild degenerative changes in the 
left knee.  On VA joints examination in March 1997, the 
veteran had crepitus and tenderness to palpation at the 
medial joint line and no left knee swelling or impairment.  
Flexion was to 110 degrees and extension to zero degrees in 
both knees.  

Given the lack of objective evidence that the veteran's 
service-connected shrapnel wound to the left leg is 
manifested by any current residuals, and given that the 
veteran failed to report for updated VA examinations in order 
to determine the current nature and severity of this 
disability, the Board concludes that the veteran is not 
entitled to a disability rating in excess of zero percent for 
residuals of a shrapnel wound to the left leg.  See 38 C.F.R. 
§§ 3.655, 7805 (1995 and 2003).

Post Traumatic Stress Disorder
Finally, turning to the veteran's claim of entitlement to an 
increased disability of 30 percent for PTSD, the Board notes 
that this disability is currently evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  See 38 C.F.R. § 4.126 
(2003).  However, prior to November 7, 1996, the criteria for 
rating PTSD was contained at 38 C.F.R. § 4.132, Diagnostic 
Code 9411.

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, a 10 percent evaluation is 
warranted for this disorder when there is emotional tension 
or other evidence of anxiety productive of "mild" social and 
industrial impairment.  An evaluation of 30 percent disabling 
is available where the veteran's PTSD is manifested by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).

An evaluation of 50 percent disabling is available where the 
veteran's PTSD is manifested by an ability to establish or 
maintain effective or favorable relationships with people 
that is considerably impaired, and where the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment by reason of 
psychoneurotic symptoms.  Id.

An evaluation of 70 percent disabling is available under the 
former Diagnostic Code 9411 criteria where the veteran's PTSD 
results in a severely impaired ability to establish and 
maintain effective or favorable relationships with people and 
with psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.

Finally, the maximum evaluation of 100 percent disabling is 
available under the former Diagnostic Code 9411 where the 
veteran's PTSD is manifested by virtual isolation in the 
community because the attitudes of all contacts except the 
most intimate are so adversely affected, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
the veteran is demonstrably unable to obtain or retain 
employment.  The Notes following the former Diagnostic Code 
9411 provide that social impairment per se will not be used 
as the sole basis for any specific percentage evaluation but 
is of value only in substantiating the degree of disability 
based on all of the findings.  Id.

Under the revised criteria for evaluating mental disorders, 
which became effective November 7, 1996, an evaluation of 10 
percent disabling is available where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  An evaluation of 30 
percent disabling is available where the veteran's PTSD is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

An evaluation of 50 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

An evaluation of 70 percent disabling is available under the 
revised Diagnostic Code 9411 criteria where the veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, the maximum evaluation of 100 percent disabling is 
available under the revised Diagnostic Code 9411 where the 
veteran's PTSD is manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

The RO determined that an increased rating was warranted as 
of a July 14, 1997 psychologist note.  However, the Board 
concludes that increased symptomatology was actually shown at 
his March 1997 VA PTSD examination, at which time the VA 
examiner noted that the veteran's life had been affected "in 
some modest way" by his in-service combat experiences.  At 
that time, the veteran reported that, although he felt 
somewhat more nervous, he spent time during the day 
interacting with some friends.  The veteran's GAF score was 
65, which still indicated only mild symptoms, and the VA 
examiner noted that the veteran's coping skills to deal with 
stress probably had eroded slightly, his sleeping problems 
had continued, and his social isolation had increased.  The 
VA examiner concluded that the veteran's PTSD had resulted in 
only a modest decrease in functioning since his October 1995 
VA examination, reflecting increased isolation, anxiety, and 
sleep disorder.  J.G.S., PhD, stated in his July 1997 letter 
that the veteran's service-connected PTSD had resulted in 
nightmares relating to his in-service combat experiences.  
The veteran also had experienced flashbacks, hypervigilance, 
startle response, and had difficulty being in crowds.  This 
examiner concluded that the veteran's PTSD was chronic.

The Board notes that the March 20, 1997 VA examination showed 
that the veteran's symptomatology had modestly worsened since 
the 1995 examination, and that in addition to sleep 
disturbance, he was also experiencing anxiety and some social 
isolation.  The Board, after resolving all doubt in favor of 
the veteran, finds that the symptomatology of the March 20, 
1997 VA examination supports a rating of 30 percent under the 
revised rating criteria, and to this extent the appeal is 
granted. 

However, taking into account the relevant evidence outlined 
above, the Board finds that the objective medical evidence 
does not indicate that the veteran's service-connected PTSD 
was more than mildly disabling prior to March 20, 1997, or 
more than moderately disabling such that he is entitled to a 
rating in excess of the 10 percent assigned prior to March 
1997 and in excess of the 30 percent thereafter, under either 
the former or revised rating criteria for evaluating mental 
disorders.

With regard to the denial of a rating in excess of 10 percent 
prior to March 20, 1997,  the Board notes that there was no 
evidence of more than mild PTSD symptoms.  The Board notes 
that, in her May 1995 statement, the veteran's girlfriend 
described the veteran's sleep disturbance and reported that 
he had experienced nightmares during their 23-year 
relationship.  On VA PTSD examination in October 1995, the 
veteran reported that he spent time with his neighbors 
playing cards, had been able to control his anger, and that, 
since he retired, he did not have to concentrate much and was 
no longer disturbed by any difficulty in concentration.  The 
VA examiner concluded that the veteran's subjective symptoms 
met the criteria for PTSD, although the extent of these 
symptoms had been mild.  The veteran had a full range of 
affect; good eye contact; coherent, goal-directed thoughts; 
no anxiety, suicidal ideation, or psychotic thought content; 
and he exercised appropriate judgment.  His GAF score was 70, 
indicating mild symptoms, which the VA examiner noted had 
only interfered minimally with the veteran's occupational and 
personal functioning.  The VA examiner also noted that the 
veteran had been able to compensate for his mild PTSD 
symptoms.  Thus, the evidence does not show definite social 
and occupational impairment to warrant a 30 percent 
evaluation under the old rating criteria.

Nor does the evidence establish a higher rating under the 
revised rating criteria.  Specifically, the evidence does not 
show occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  Although the veteran reported some sleep 
difficulties, this symptom was not noted to be causing 
occupational and social impairment such that a higher rating 
is warranted.  He was "extremely affable," had a full range 
of affect, and denied anxiety.  Thus, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for a 10 percent evaluation under the revised criteria.  
38 C.F.R. § 4.7.  

As of March 20, 1997 and thereafter, the evidence does not 
show considerable or severe impairment in the veteran's 
ability to establish and maintain effective or favorable 
relationships with people, or that he was considerably 
industrially impaired or demonstrably unable to obtain or 
retain employment such that he is entitled to a higher 
evaluation under the former rating criteria for evaluating 
mental disorders.  Nor was there objective evidence of 
flattened affect, circumstantial speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment or abstract 
thinking, or disturbances of motivation and mood such that 
the veteran is entitled to a higher evaluation for his 
service-connected PTSD under the revised criteria for 
evaluating mental disorders.  As noted previously, the 
veteran failed to report for an updated VA examination to 
determine the current severity of his PTSD.  See 38 C.F.R. 
§ 3.655.

Given the objective medical evidence of record that the 
veteran's PTSD symptoms were mildly to moderately disabling, 
at best, and given that the veteran has been in a 
relationship with his girlfriend for 23 years and continues 
interacting with his friends and neighbors on a daily basis, 
the Board concludes that the veteran's symptomatology does 
not warrant a current disability rating in excess of 30 
percent for PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In reaching the decisions on the issues on appeal, the Board 
has considered the issue of whether the veteran's service-
connected disabilities, in and of themselves, presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show - and the veteran does not contend 
- that the service-connected residuals of a shrapnel wound to 
the left thigh with retained foreign bodies, residuals of a 
shrapnel wound to the left leg, or PTSD interferes markedly 
with employment (i.e., beyond that contemplated in the 
assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The evidence 
does not establish that the veteran has required 
hospitalization for any of his service-connected 
disabilities.  Nor is there objective medical evidence 
showing that his service-connected disabilities markedly 
interfere with employment.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of 10 percent for residuals of a shrapnel wound to 
the left thigh with retained foreign bodies, a disability 
rating in excess of zero percent for residuals of a shrapnel 
wound to the left leg, and a disability rating in excess of 
10 percent for PTSD prior to March 20, 1997 or in excess of 
30 percent thereafter.

Finally, the Board observes that veterans claiming benefits 
have an obligation to cooperate with VA.  As noted above, the 
veteran failed to report for his most recent VA examinations.  
The duty to assist is not a one-way street and the veteran, 
in the instant case, has not fulfilled his duty to cooperate 
in this manner.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel wound to the left thigh with 
retained foreign bodies is denied.

Entitlement to a disability rating in excess of zero percent 
for residuals of a shrapnel wound to the left leg is denied.

Entitlement to a disability rating of 30 percent for post-
traumatic stress disorder, effective March 20, 1997, but no 
earlier, is granted.

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



